DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
 

 Response to Arguments
101 Section:
 The claims are not sufficiently constructed to overcome the Step 2A Prong 2: the practical application test

As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Claim 1 refers to a side channel attacks which amounts to linking of the abstract idea to a technical field, but the linking is of a general nature and does not rise to the level of being meaningful in such as way as to limit the abstract idea in any meaningful way.   






103 Art Section:
The claim limitation at issue amounts to the of two numbers wherein a first number is greater than a second number.  This limitation  is taught by Reparaz as per the following mapping


and wherein a maximum degree page 5 section 4 maximum number of traces
of the pre-determined degrees 
page 4, section 3  Row n stores the histogram for trace distribution at time sample n
is greater than page 4, section 3  equation (1)  i=0
an ordinal number page 4, section 3  equation (1)  i
of the statistical moment. page 3, section 3 compute necessary statistical moments
to be computed. page 4, section 3 we can compute


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3, 4, 6-8, and 22-24 are rejected under 35 U.S.C. 101 because 

Step 1:  Claim 1 and claim 8 are directed to a process/ article and therefore falls within a Statutory 
Category
Step 2A Prong 1:  The claim is directed to the abstract idea of Mathematical Concepts.  
   see  MPEP 2106.04a
Step 2A Prong 2:  The claim does not integrate the judicial exception into a practical application.
			    see MPEP 2106.04(d)
Step 2B:  The claim does not amount to more than the judicial exception.  
    see  MPEP 2106.05


Step 2A Prong 2: the practical application test
As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Claim 1 refers to a side channel attacks which amounts to linking of the abstract idea to a technical field, but the linking is of a general nature and does not rise to the level of being meaningful in such as way as to limit the abstract idea in any meaningful way.   

Step 2B : the search for an inventive concept
	MPEP 2106.05 (I)(A)(i) limitations that are NOT enough to qualify as significantly more
	
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));

Claims 1 and 8 are directed to "utilizing" the mathematical result for a side-channel attack and is therefore the limitation fails under the test laid out above i.e. Adding the words "apply it" (or an equivalent) with the judicial exception….

Claims 3, 4, 6-7 and 22-24  are further rejected because they depend from a rejected claim.

Examiner has read applicants specification and has not identified any disclosure with which to fashion a limitation to overcome the 101 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 6, 8, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over npl 'Fast Leakage Assessment' by Reparaz et al submitted in IDS on 5/23/2019 hereinafter Reparaz in view of  Qi et al (US 10,348,380 hereinafter Qi)
 

As to claim 1,   
Reparaz discloses a method, comprising: 
determining, page 4, section 3   Q is the number of quantization bits
by a processing device, page 5, section 5.2  Core i5 desktop workstation
exponents page 4, section 3  Q
characterizing a bivariate mean value page 4, section 3 mo[n]
referenced by a definition page 4, section 3 Steps 1-3
of a statistical moment to be computed; page 3, section 3 compute necessary statistical moments

receiving an input data set page 2 , section 2 input data
representing a plurality of observed values page 2 , section 2 measurements
of one or more variables, page 2 , section 2 sources of information leakage e.g. cache hit/miss
the input data including a plurality of traces, page 2 , section 2 power traces
each trace of the plurality of traces page 2 , section 2 measurement traces
including a plurality of sample points; page 1 Abstract samples

generating an initial matrix page 4, section 3 Ho[n] each family is an L x 2^^Q matrix
comprising combinations of pre-determined degrees of the sample points; 
page 4, section 3  Row n stores the histogram for trace distribution at time sample n

wherein each row page 4, section 3 Ho[n][i]  wherein i = row number i.e.  2^^Q
of the initial matrix page 4, section 3 Ho[n] each family is an L x 2^^Q matrix
is represented by a vector page 4, section 3  [i]
comprising a plurality of sequences of elements,  page 4, section 3 i=0 …. i = 2^^Q-1

wherein each sequence of elements includes a plurality of elements 
page 2 section 2 groups A and B should be randomly interleaved
representing a certain degree page 2 section 2 confidence level
of the plurality of sample points. page 1 Abstract samples 

and wherein a maximum degree page 5 section 4 maximum number of traces
of the pre-determined degrees 
page 4, section 3  Row n stores the histogram for trace distribution at time sample n
is greater than page 4, section 3  equation (1)  i=0
an ordinal number page 4, section 3  equation (1)  i
of the statistical moment. page 3, section 3 compute necessary statistical moments
to be computed. page 4, section 3 we can compute

producing an intermediate result matrix page 4, section 3 H1[n] each family is an L x 2^^Q matrix
[[represented by]] a product of multiplying [[a transpose of]] the initial matrix by the initial matrix; 
page 4, section 3  equation (1) a matrix is multiplied by it's inverse 

retrieving an element 
page 4, section 3 each time sample within a trace is an integral value from the set
in view of  time sample n
of the intermediate result matrix, page 4, section 3 H1[n] each family is an L x 2^^Q matrix

wherein indices page 4, section 3 the set {0,1,…..2^^Q-1} = {0,2^^Q}
of the element 
page 4, section 3 each time sample within a trace is an integral value from the set
in view of  time sample n
are defined based on page 4, section 3 the set {0,1,…..2^^Q-1} = {0,2^^Q}
the exponents; page 4, section 3  Q


and using page 4, section 3  equation (1) uses elements from the matrix according to the n time 
     sample
the retrieved element 
page 4, section 3 each time sample within a trace is an integral value from the set
in view of  time sample n
of the intermediate result matrix page 4, section 3 H1[n] each family is an L x 2^^Q matrix
to compute page 4, section 3 we can compute
the statistical moment. page 3, section 3 compute necessary statistical moments

utilizing the computed statistical moment for evaluating side channel attack vulnerability of a cryptographic data processing device. 
page 1, section 1 side channel attacks

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to understand that the limitation of 'represented by' includes an interpretation similar to  'associated with' and that Reparaz renders obvious 'producing an intermediate result matrix represented by a product of multiplying a transpose of the initial matrix by the initial matrix' because    on   page 4, section 3 Reparaz states 'from the two histogram families Ho and H1, compute the necessary moments'  wherein Ho and H1 are similar measured data differing only by the time sample n which is the time of capture thereby adjacently associated and thereby arriving at the claimed invention according to the broadest reasonable interpretation of the claimed term 'represented by'.

Reparaz does not disclose
a product of multiplying  a transpose of  the initial matrix by the initial matrix 


Qi teaches
a product of multiplying  a transpose of  the initial matrix by the initial matrix  
C12 13-16 a channel covariance matrix can be obtained by multiplying a conjugate transpose of 
    the channel matrix with the channel matrix


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reparaz and Qi as elements previously known in the prior art combined to yield predictable results. Reparaz teaches obtaining a results matrix by multiplying a matrix by its inverse.  Qi teaches that a resultant matrix may be obtained by multiplying a matrix by its transpose.   As these are known mathematical operations, the results of this combination are also predictable.


As to claim 3,   
Reparaz discloses 
	wherein the initial matrix page 4, section 3 Ho[n] each family is an L x 2^^Q matrix
comprises m rows page 4, section 3 Ho[n][i]  wherein i = row number i.e.  2^^Q
and (n*p + 1) columns, page 4, section 3  L x 2^^Q matrix 
wherein L i.e. trace length  may be interpreted as 
(n*p + 1)

wherein m represents a number of traces, page 4, section 3  number of traces
n represents a number of sample points in each trace, 
page 4, section 3  n ranges from 1 to trace length L
and p represents a maximum degree page 5 section 4 maximum number of traces
of the pre-determined degrees.
page 4, section 3  Row n stores the histogram for trace distribution at time sample n


As to claim 6,   
Reparaz discloses wherein transposing the initial matrix further comprises: 
reflecting page 4, section 3 Step 2 update
the initial matrix page 4, section 3 Ho[n] each family is an L x 2^^Q matrix
over a main diagonal  page 5, section 5.2 transposed
of the initial matrix. Ho[n] each family is an L x 2^^Q matrix 


Claim 8 is rejected on the basis previously presented in the rejection of claim 1. 

Claim 22 is rejected on the basis previously presented in the rejection of claim 3.

Claim 23 is rejected on the basis previously presented in the rejection of claim 6.







Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reparaz in view of Qi in further view of  Johnson et al (US 2008/0208560  hereinafter Johnson).

 As to claim 7, Reparaz and Qi teaches all the subject matter pointed out in the above 103 rejection of parent claim 1.

As to claim 7,   
Reparaz discloses wherein
a first index page 4, section 3 time index n ranges from 1 to trace length L
of the element
page 4, section 3 each time sample within a trace is an integral value from the set
in view of  time sample n
 of the intermediate matrix H1[n] each family is an L x 2^^Q matrix
[[is equal to (k-1)*n+i+1, ]]
wherein k represents a first exponent page 4, section 3 Q = 8 bits
characterizing the bivariate mean value page 4, section 3 mo[n]
referenced by the definition page 4, section 3 mo[n] at time sample n in step 3 from Ho[n]
of a statistical moment page 3, section 3 compute necessary statistical moments
to be computed, page 4, section 3 we can compute

wherein n represents the number of sample points in each trace, page 4, section 3 Trace length L
and i represents an index page 4, section 3 trace index i
of a first argument page 4, section 3 range from 1 to the number of traces N
of the bivariate mean value. page 4, section 3 mo[n]


	Reparaz nor Qi    discloses
(k-1)*n+i+1

	Johnson teaches
X, to Xi+1 for I = 1, ….k-1

therefore
	Reparaz and Qi as modified by Johnson teaches
(k-1)*n+i+1


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reparaz, Qi and Johnson as elements known in the prior art combined to yield predictable results.  For example, Reparaz discloses the determining a side channel attack by comparing data vectors of different time samples such as to generate particular statistical moments to determine whether correlations indicative of side channel attacks are present.  Johnson is directed to similar analysis and teaches a mathematical series corresponding to elements that Reparaz is silent on.  However, Johnson may be incorporated into Reparaz to arrive at the claimed invention as the mathematical details of Johnson may be incorporated to yield a predictable result because those of ordinary skill in the art would consider mathematics and combinations of mathematical elements yield predicable results. i.e. math is a deterministic scientific language and is well understood to behave predictably and yield predictable results.



		
		
Claim 24 is rejected on the basis previously presented in the rejection of claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431